Citation Nr: 0431053	
Decision Date: 11/23/04    Archive Date: 11/29/04

DOCKET NO.  03-17 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for residuals of a left 
calf injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1981 to June 1984 
and from July 1985 to September 1989 with additional 
unverified service in the Army National Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.

The veteran requested that he be afforded a Board hearing at 
the time he submitted his substantive appeal in June 2003.  
The veteran was informed in September 2003 that he was 
scheduled for a videoconference hearing in November 2003.  In 
October 2003, the veteran withdrew the request for a hearing.  
38 C.F.R. § 20.704(e) (2003).

After the RO certified this case to the Board, the veteran 
submitted a copy of a favorable decision from the Social 
Security Administration (SSA).  The veteran did not submit a 
waiver of consideration by the agency of original 
jurisdiction (AOJ).  This material will be addressed in the 
Remand portion of the decision.


REMAND

The veteran's service medical records (SMRs) reflect that he 
was treated for an injury to his left calf when he was struck 
by a smoke grenade during his Army service in October 1986.  

The veteran filed his claim for disability compensation in 
October 2001.  He claimed that he suffered from a left calf 
disability that is a residual from the injury that he 
incurred in service.  

As noted above, the veteran had two periods of active duty.  
He served in the United States Marine Corps from June 1981 to 
June 1984 and in the United States Army from July 1985 to 
September 1989.  He indicated on his VA Form 21-526, 
submitted in October 2001, that he entered the Army National 
Guard in September 2000 and separated from the National Guard 
in September 2001.  However, he also reported that he was a 
current member of the National Guard and provided his unit of 
assignment, HHC 1/151.  The only National Guard records 
associated with the claims folder is an entry physical 
examination dated in September 2000.  

A report of contact dated in May 2002 indicates that the 
veteran was called to active National Guard duty from June 
15, 2002 to June 29, 2002.  This indicates that the veteran 
has ongoing service in the National Guard beyond the 
September 2001 date of separation reported by him on his VA 
Form 21-526.  The veteran should fully identify his periods 
of service in the National Guard and indicate whether he is 
currently serving in the National Guard.

The veteran submitted a medical opinion from O.J. Ignacio, 
Jr., M.D., dated in May 2003.  Dr. Ignacio cited the 
veteran's history of injury to his left calf in service.  
Dr. Ignacio diagnosed the veteran with reflex sympathetic 
dystrophy, a chronic disorder.

The veteran also submitted private medical records from L. 
Trommler, M.D.  Dr. Trommler noted the veteran's history of 
trauma to the left calf in service.  He initially provided a 
diagnosis of chronic left calf spasms and pain.  Dr. Trommler 
later completed a physical capacities evaluation of the 
veteran in September 2002.  Dr. Trommler diagnosed the 
veteran as having reflex sympathetic dystrophy syndrome, 
although not specifically directed at the left calf. 

The veteran was denied service connection for residuals of a 
left calf injury by way of a rating decision dated in August 
2002.  

After the veteran's case was certified on appeal, he 
submitted evidence of a favorable decision from the SSA dated 
in January 2004.  The decision indicates that a left calf 
condition constitutes the veteran's entire disability.  The 
RO must contact the SSA and request a copy of the medical 
records relied on by the SSA Administrative Law Judge (ALJ) 
in deciding the veteran's claim.

Finally, the veteran was afforded a VA examination in June 
2002.  The examination was conducted by a physician's 
assistant who noted the history of the veteran's injury in 
service.  The physician's assistant indicated that there was 
insufficient clinical evidence to warrant a diagnosis of any 
acute or chronic disorder or residuals thereof.  In light of 
the diagnoses provided by Drs. Ignacio and Trommler and the 
SSA disability determination, a new VA examination is 
required in order to properly evaluate the veteran's claim.

Accordingly the veteran's case is REMANDED to the RO for the 
following action:

1.  The RO should contact the 
veteran and have him identify all 
periods of service with the Army 
National Guard.  The veteran should 
identify whether he is still a 
member of the National Guard.  The 
RO should request all SMRs for the 
veteran's National Guard service 
since September 2000.  

2.  The RO should contact the 
veteran and request that he identify 
the names, addresses, and 
approximate dates of treatment for 
all VA and non-VA health care 
providers who have treated him for 
his left calf disability.  After 
securing the necessary releases, the 
RO should attempt to obtain copies 
of pertinent treatment records 
identified by the veteran, if any, 
that have not been previously 
secured, and associate them with the 
claims file.  

3.  The RO should obtain from the 
SSA the records pertinent to the 
veteran's claim for Social Security 
disability benefits.  

4.  After completion of the above 
actions, the veteran should be 
afforded a VA examination by a 
physician.  The claims folder and a 
copy of this remand should be made 
available to and reviewed by the 
examiner prior to the examination.  
The examiner is requested to 
identify any and all conditions 
affecting the veteran's left leg.  
The examiner is also requested to 
provide an opinion as to whether it 
is at least as likely as not that 
any currently diagnosed condition is 
related to the injury suffered by 
the veteran in service.  A complete 
rationale for any opinion expressed 
must be provided.

5.  After undertaking any other 
development deemed appropriate, the 
RO should re-adjudicate the issue on 
appeal.  If the benefit sought is 
not granted, the veteran and his 
representative should be furnished a 
supplemental statement of the case 
and afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).

